DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 STOK + KON, P.A., a Florida Limited Partnership d/b/a STOK KON +
                           BRAVERMAN,
                             Appellant,

                                    v.

THE CITY OF HALLANDALE BEACH, a political subdivision of Broward
County, Florida, of the State of Florida; CATHIE SCHANZ, an individual;
DANIEL ROSEMOND, an individual; KEVIN KLOPP, an individual; PRH
 BEACHWALK BEACHCLUB, LLC, a Florida Limited Liability Company;
   PRH-2600 HALLANDALE BEACH, LLC, a Florida Limited Liability
Company; and THE GREATER DAYTON HOLDING COMPANIES, INC.,
   d/b/a SOUTH FLORIDA PADDLE BOARDS AND WATERSPORTS
                 ASSOCIATION, a Florida Corporation,
                                 Appellees.

                              No. 4D21-1569

                              [May 12, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan Frink, Judge; L.T. Case No. 15-13243 CACE
(12).

  David M. Robbins and Robert A. Stok of Stok Kon + Braverman, Fort
Lauderdale, for appellant.

  David Casals of Trial Lawyers of Florida, Fort Lauderdale, for appellee
The Greater Dayton Holding Companies, Inc., d/b/a South Florida Paddle
Boards and Watersports Association, a Florida Corporation.

PER CURIAM.

   Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.